UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Registrant; State of Incorporation; Address; and Telephone Number IRS Employer Identification No. 2-35965 NORTH SHORE GAS COMPANY 36-1558720 (An Illinois Corporation) 130 East Randolph Drive Chicago, Illinois60601-6207 (312) 240-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [] Non-accelerated filer [X]Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date:3,625,887 shares of common stock, without par value, outstanding at November 5,2008, all of which were held, beneficially and of record, by Peoples Energy Corporation, a wholly owned subsidiary of Integrys Energy Group, Inc. NORTH SHORE GAS COMPANY FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2008 CONTENTS Page COMMONLY USED ACRONYMS 2 FORWARD-LOOKING STATEMENTS 3 PART I. FINANCIAL INFORMATION 4 Item 1. FINANCIAL STATEMENTS (Unaudited) 4 Condensed Statements of Income 4 Condensed Balance Sheets 5 Condensed Statements of Capitalization 6 Condensed Statements of Cash Flows 7 CONDENSED NOTES TO FINANCIAL STATEMENTS 8-16 Page Note 1 Financial Information 8 Note 2 Cash and Cash Equivalents 8 Note 3 Risk Management Activities 8 Note 4 Natural Gas in Storage 9 Note 5 Long-Term Debt 9 Note 6 Asset Retirement Obligations 9 Note 7 Income Taxes 9 Note 8 Commitments and Contingencies 9 Note 9 Employee Benefit Plans 14 Note 10 Fair Value 14 Note 11 Regulatory Environment 15 Note 12 Segments of Business 16 Note 13 New Accounting Pronouncements 16 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17-24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION 26 Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 6. Exhibits 26 Signature 27 EXHIBIT INDEX 28 12 Ratio of Earnings to Fixed Charges 31.1 Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act and Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934 for North Shore Gas Company 31.2 Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act and Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934 for North Shore Gas Company 32 Written Statement of the Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350 for North Shore Gas Company Commonly Used Acronyms EPA United States Environmental Protection Agency FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission ICC Illinois Commerce Commission IRS United States Internal Revenue Service LIFO Last in, first out NSG North Shore Gas Company NYMEX New York Mercantile Exchange PEC Peoples Energy Corporation PGL The Peoples Gas Light and Coke Company SEC United States Securities and Exchange Commission SFAS Statement of Financial Accounting Standards VBA Volume Balancing Adjustment - 2 - Forward-Looking Statements In this report, NSG makes statements concerning expectations, beliefs, plans, objectives, goals, strategies, and future events or performance.Such statements are "forward-looking statements" within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended.Although NSG believes that these forward-looking statements and the underlying assumptions are reasonable, it cannot provide assurance that such statements will prove correct.Except to the extent required by the federal securities laws, NSG undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. In addition to statements regarding trends or estimates in Management's Discussion and Analysis of Financial Condition and Results of Operations, forward-looking statements included or incorporated in this report include, but are not limited to, statements regarding future: ● Revenues or expenses, ● Capital expenditure projections, and ● Financing sources. Forward-looking statements involve a number of risks and uncertainties.There are many factors that could cause actual results to differ materially from those expressed or implied in this report.Some risk factors that could cause results to differ from any forward-looking statement include those described in Item 1A of our Annual Report on Form 10-K for the year ended December 31, 2007, as may be amended or supplemented in Part II, Item 1A of this report.Other factors include: ● Integrys Energy Group, the parent of NSG, may be unable to achieve the forecasted synergies at its utility subsidiaries that are anticipated from the PEC merger, or it may take longer or cost more than expected to achieve these synergies; ● Resolution of future rate cases and negotiations (including the recovery of deferred costs) and other regulatory decisions; ● The impact of recent and future federal and state regulatory changes, including legislative and regulatory initiatives regarding deregulation and restructuring of the natural gas utility industry and possible future initiatives to address concerns about global climate change, changes in environmental, tax, and other laws and regulations to which NSG is subject, as well as changes in the application of existing laws and regulations; ● Current and future litigation, regulatory investigations, proceedings or inquiries, including but not limited to, manufactured gas plant site cleanup and proceedings concerning the prudence review of NSG's natural gas purchases and costs actually incurred; ● Resolution of audits or other tax disputes with the IRS, Illinois state revenue agencies, or other taxing authorities; ● Available sources and costs of natural gas; ● Investment performance of employee benefit plan assets; ● Advances in technology; ● Effects of and changes in political and legal developments, as well as economic conditions and the related impact on customer demand; ● Potential business strategies, including acquisitions and construction or disposition of assets or businesses, which cannot be assured to be completed timely or within budgets; ● The direct or indirect effects of terrorist incidents, natural disasters, or responses to such events; ● The impacts of changing financial market conditions, credit ratings, and interest rates on our liquidity and financing efforts; ● The risks associated with changing commodity prices (particularly natural gas), including counterparty credit risk and the impact on general market liquidity; ● The effect of accounting pronouncements issued periodically by standard-setting bodies; and ● Other factors discussed elsewhere herein and in other reports filed by NSG and/or Integrys Energy Group from time to time with the SEC. Forward-looking statements are subject to assumptions and uncertainties; therefore, actual results may differ materially from those expressed or implied by such forward-looking statements. - 3 - PART 1. FINANCIAL INFORMATION Item 1. Financial Statements NORTH SHORE GAS COMPANY CONDENSED STATEMENTS OF INCOME (LOSS) (Unaudited) Three Months Ended Nine Months Ended September 30 September 30 (Millions) 2008 2007 2008 2007 Natural gas operating revenues $ 33.2 $ 22.9 $ 215.6 $ 192.6 Natural gas purchased for resale 20.8 13.4 163.5 145.8 Operating and maintenance expense 9.3 8.7 35.0 28.8 Natural gas charge settlement - - - 2.0 Depreciation and amortization expense 2.0 1.4 5.3 4.4 Taxes other than income taxes 0.5 0.8 1.5 2.0 Operating income (loss) 0.6 (1.4 ) 10.3 9.6 Miscellaneous income 0.1 0.3 0.7 1.1 Interest expense (1.1 ) (1.1 ) (3.1 ) (3.1 ) Other expense (1.0 ) (0.8 ) (2.4 ) (2.0 ) Income (loss) before taxes (0.4 ) (2.2 ) 7.9 7.6 Provision (benefit) for income taxes - (0.9 ) 2.9 2.7 Net income (loss) $ (0.4 ) $ (1.3 ) $ 5.0 $ 4.9 The accompanying condensed notes are an integral part of these statements. - 4 - NORTH SHORE GAS COMPANY CONDENSED BALANCE SHEETS (Unaudited) September 30 December 31 (Millions) 2008 2007 Assets Cash and cash equivalents $ - $ - Accounts receivable, net of reserves of $2.4 and $2.0, respectively 15.1 26.3 Receivables from related parties 0.1 2.3 Accrued unbilled revenues 6.1 23.9 Natural gas in storage, primarily at LIFO 26.6 8.9 Assets from risk management activities 1.1 2.0 Regulatory assets 30.6 9.8 Other current assets 1.7 2.0 Current assets 81.3 75.2 Property, plant, and equipment, net of accumulated depreciation of $158.9 and $154.2,respectively 244.1 244.8 Regulatory assets 114.0 101.7 Other 1.3 3.2 Total assets $ 440.7 $ 424.9 Liabilities and Shareholder's Equity Accounts payable $ 23.8 $ 25.8 Payables to related parties 4.9 7.3 Notes payable to related parties 4.8 11.9 Liabilities from risk management activities 22.6 5.7 Accrued taxes 3.3 2.5 Customer credit balances 5.6 8.1 Regulatory liabilities 3.9 8.9 Other current liabilities 7.6 5.6 Current liabilities 76.5 75.8 Long-term debt 69.0 69.0 Deferred income taxes 39.7 39.0 Environmental remediation liabilities 92.8 84.6 Pension and postretirement benefit obligations 27.5 25.1 Asset retirement obligations 23.9 23.0 Other 9.1 7.0 Long-term liabilities 262.0 247.7 Commitments and contingencies Common stock equity 102.2 101.4 Total liabilities and shareholder's equity $ 440.7 $ 424.9 The accompanying condensed notes are an integral part of these statements. - 5 - NORTH SHORE GAS COMPANY CONDENSED STATEMENTS OF CAPITALIZATION (Unaudited) September 30 December 31 (Millions, except share amounts) 2008 2007 Common stock equity Common stock, without par value, 5,000,000 shares authorized, 3,625,887 shares outstanding $ 24.8 $ 24.8 Accumulated other comprehensive loss (0.1 ) (0.1 ) Retained earnings 77.5 76.7 Total common stock equity 102.2 101.4 Long-term debt First mortgage bonds Series Year Due 5.000% 2028 29.0 29.0 4.625% 2013 40.0 40.0 Total long-term debt 69.0 69.0 Total capitalization $ 171.2 $ 170.4 The accompanying condensed notes are an integral part of these statements. - 6 - NORTH SHORE GAS COMPANY CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30 (Millions) 2008 2007 Operating Activities Net income $ 5.0 $ 4.9 Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization expense 5.3 4.4 Deferred income taxes 3.3 (1.1 ) Pension and postretirement expense 3.1 3.2 Pension and postretirement funding (1.1 ) - Natural gas charge settlement - 2.0 Gas charge reconciliation expense - 0.7 Other, net (0.1 ) (6.9 ) Changes in - Customer and other receivables 13.0 8.5 Accrued unbilled revenues 17.8 15.6 Natural gas in storage (17.7 ) (9.8 ) Other current assets (0.6 ) 3.7 Accounts payable (4.5 ) (2.3 ) Accrued taxes 0.8 (4.5 ) Other current liabilities (7.2 ) (2.2 ) Net cash provided by operating activities 17.1 16.2 Investing Activities Capital expenditures (6.4 ) (6.5 ) Note receivable from related party - 0.1 Net cash used for investing activities (6.4 ) (6.4 ) Financing Activities Payments of related-party short-term debt (7.1 ) - Dividends to parent (3.6 ) (4.6 ) Net cash used for financing activities (10.7 ) (4.6 ) Net change in cash and cash equivalents - 5.2 Cash and cash equivalents at beginning of period - 0.1 Cash and cash equivalents at end of period $ - $ 5.3 The accompanying condensed notes are an integral part of these statements. - 7 - NORTH SHORE GAS COMPANY CONDENSED NOTES TO FINANCIAL STATEMENTS September30, NOTE 1FINANCIAL INFORMATION We have prepared the condensed financial statements of NSG under the rules and regulations of the SEC. These financial statements on Form 10-Q have not been audited.Management believes that these financial statements include all adjustments (which, unless otherwise noted, include only normal recurring adjustments) necessary for a fair presentation of the financial results for each period shown.We have condensed or omitted certain financial information and note disclosures normally included in our annual audited financial statements.These condensed financial statements should be read along with the audited financial statements included in the NSG Annual Report on Form 10-K for the year ended December 31, 2007.Due to a number of factors, including the seasonality of NSG's business and market price volatility, the quarterly results of operations and statements of financial position and cash flows should not be considered indicative of the results to be expected for the year as a whole. We reclassified certain prior year financial statement amounts, none of which are significant, to conform to the current year presentation. NOTE 2CASH AND CASH EQUIVALENTS Short-term investments with an original maturity of three months or less are reported as cash equivalents. The following is supplemental disclosure to the NSG Condensed Statements of Cash Flows: Nine Months Ended September30 (Millions) 2008 2007 Cash paid for interest $ 2.9 $ 1.9 Cash paid (received) for income taxes (3.4 ) 9.6 NOTE 3RISK MANAGEMENT ACTIVITIES The following table shows NSG's assets and liabilities from risk management activities as of September30,2008, and December31,2007: Assets Liabilities (Millions) September30, 2008 December 31, 2007 September30, 2008 December 31, 2007 Commodity contracts $ 1.1 $ 2.1 $ 23.6 $ 5.7 Balance Sheet Presentation Current $ 1.1 $ 2.0 $ 22.6 $ 5.7 Other long-term - 0.1 1.0 - Total $ 1.1 $ 2.1 $ 23.6 $ 5.7 Assets and liabilities from risk management activities are classified as current or long-term based upon the maturities of the underlying contracts. NSG uses forward contracts and financial instruments, including commodity swaps and options, to manage volatility in natural gas supply costs.NSG's policy is to use these instruments solely for the purpose of managing volatility and not for any speculative purpose.NSG's tariffs allow for full recovery from its customers of prudently incurred natural gas supply costs, including gains or losses on these - 8 - derivative instruments.Therefore, SFAS No.71, "Accounting for the Effects of Certain Types of Regulation," allows for these mark-to-market derivative gains or losses to be recorded as regulatory assets or liabilities. FASB Interpretation No.39, "Offsetting of Amounts Related to Certain Contracts," as amended, provides the option to present certain asset and liability derivative positions net on the balance sheet and to net the related cash collateral against these net derivative positions.NSG has elected to present these items on a net basis in its Condensed Balance Sheets.The amounts recognized for cash collateral provided to others that were offset against net derivative liabilities, and the amounts recognized for cash collateral received from others that were offset against net derivative assets were as follows: (Millions) September30, 2008 December 31, 2007 Cash collateral provided to others $ 0.8 $ - Cash collateral received from others - - NOTE 4NATURAL GAS IN STORAGE NSG prices natural gas storage injections at the calendar year average of the cost of natural gas supply purchased.Withdrawals from storage are priced on the LIFO cost method.For interim periods, the difference between current projected replacement cost and the LIFO cost for quantities of natural gas temporarily withdrawn from storage is recorded as a temporary LIFO liquidation credit.At September30,2008 and 2007, all LIFO layers were replenished and the LIFO liquidation credit balance was zero. NOTE 5LONG-TERM DEBT In November2008, NSG issued $6.5 million of 7.0% 5-year first mortgage bonds.The net proceeds from the issuance of the first mortgage bonds were used for general corporate utility purposes. NOTE 6ASSET RETIREMENT OBLIGATIONS The following table shows changes to the asset retirement obligations of NSG through September30,2008. (Millions) Asset retirement obligations at December 31, 2007 $ 23.0 Accretion 0.9 Asset retirement obligations at September30, 2008 $ 23.9 NOTE 7INCOME TAXES NSG's effective tax rates for the three and nine months ended September30, 2008, were 0% and 36.7%, respectively.NSG's effective tax rates for the three and nine months ended September30, 2007, were 40.9% and 35.5%, respectively.We calculate our provision for income taxes based on an interim effective tax rate that reflects our projected annual effective tax rate.The effective tax rates for the three and nine months ended September30, 2008 and 2007 differ from the federal tax statutory rate of 35% primarily due to the quarterly adjustment of the interim effective tax rate to reflect the annual projected effective tax rate, state income taxes, and the impact of certain permanent book to tax return differences. NOTE 8COMMITMENTS AND CONTINGENCIES Commodity Purchase Obligations and Purchase Order Commitments As of September30, 2008, NSG had obligations related to natural gas supply and transportation contracts with total estimated demand payments of $45.9million through 2017.NSG expects to recover these costs in future customer rates.Additionally, NSG has obligations to sell natural gas to customers. - 9 - NSG has commitments in the form of purchase orders issued to various vendors.At September30,2008, these purchase orders totaled $3.1million. Environmental ManufacturedGasPlant Remediation NSG, its predecessors and certain former affiliates operated facilities in the past at multiple sites for the purposes of manufacturing gas and storing manufactured gas.In connection with manufacturing and storing gas, waste materials were produced that may have resulted in soil and groundwater contamination at these sites.Under certain laws and regulations relating to the protection of the environment, NSG is required to undertake remedial action with respect to some of these materials. NSG is addressing five manufactured gas plant sites, including one site described in more detail below.Until July2007, NSG was addressing these five sites under a program supervised by the Illinois Environmental Protection Agency (IEPA).As discussed below, in July2007, NSG transferred two of these sites to a program administered by the EPA.Investigations have been completed at all or portions of four of the five sites.NSG has determined that cleanup is not required at one of these four sites.Cleanups have not yet been completed at any of the other three sites. The EPA has identified NSG as a potentially responsible party (PRP) under the Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended, at the Waukegan Coke Plant Site located in Waukegan, Illinois (Waukegan Site).The Waukegan Site is part of the Outboard Marine Corporation (OMC) Superfund Site.The EPA also identified OMC, General Motors Corporation, and certain other parties as PRPs at the Waukegan Site.NSG and the other PRPs are parties to a consent decree that requires NSG and General Motors, jointly and severally, to perform the remedial action and establish and maintain financial assurance of $27.0million (in the form of certain defined net worth levels that NSG has met).The soil component of the remedial action was completed in August2005.The final design for the groundwater component of the remedial action has been completed, and construction of the groundwater treatment plan was completed in August 2008.Operation of the groundwater treatment unit began in September2008 and is expected to be up to full capacity during the first quarter of 2009.The EPA reduced the financial assurance requirement to $21.0million to reflect completion of the soil component of the remedial action. In July2007, NSG transferred two of its largest manufactured gas plant sites that were being addressed under IEPA supervision to the EPA Superfund Alternative Sites Program.Under the EPA's program, the remedy decisions at these sites will be based on risk-based criteria typically used at Superfund sites. NSG is coordinating the investigation and the cleanup of the Illinois manufactured gas plant sites under what is called a "multi-site" program.This program involves prioritizing the work to be done at the sites, preparation and approval of documents common to all of the sites, and utilization of a consistent approach in selecting remedies. NSG estimated the future undiscounted investigation and cleanup costs for remaining work to be done atthe Illinois manufactured gas plant sites it is addressing (namely, those being addressed by both the IEPA and the EPA) as of September30, 2008, to be $92.8million.This estimate (1)takes into account the transfer of sites to the EPA, which allows for estimates with greater certainty for sediment cleanup and remediation of sites where access to the sites could not previously be obtained under the IEPA program; (2)is based on assumptions and calculation methodology consistent with that used by all Integrys Energy Group utilities in determining investigative and cleanup costs for manufactured gas plant sites; and (3)includes increased construction and operation costs at the Waukegan Site. NSG may adjust these estimates in the future, to reflect remedial technology, regulatory requirements, remedy determinations and the assessment of natural resource damage. - 10 - Management believes that any costs incurred for environmental activities relating to former manufactured gas operations that are not recoverable through contributions from other entities or from insurance carriers have been prudently incurred and are, therefore, recoverable through rates for NSG.Accordingly, management believes that the costs incurred in connection with former manufactured gas operations will not have a material adverse effect on the financial position or results of operations of NSG.However, any changes in NSG's approved rate mechanisms for recovery of these costs, or any adverse conclusions by the ICC with respect to the prudence of costs actually incurred, could materially adversely affect NSG's recovery of such costs through rates. NSG recorded a regulatory asset of $98.4million, net of insurance recoveries received of $8.2million, related to the recovery of both unrecovered expenditures and estimated future expenditures as of September30, 2008.Incurred costs are expensed in the statement of income in the same period they are billed to customers and recognized as revenues. Former Mineral Processing Site in Denver, Colorado In 1994, NSG received a demand for reimbursement, indemnification, and contribution for response costs incurred with respect to the cleanup of a former mineral processing site in Denver, Colorado.The demand from the S.W.
